Citation Nr: 1418574	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  06-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty for less than 90 days from January 1971 to March 1971. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran testified before the undersigned Acting Veterans law Judge via videoconference technology in September 2007.  The appeal was remanded for evidentiary development in May 2008, June 2009, and August 2010.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting VLJ that conducted the September 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

Subsequent to the October 2011 Supplemental Statement of the Case (SSOC), additional evidence was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2013).  The Board finds, however, that the additional evidence received in this case consists of duplicate copies of service treatment and personnel records and a newly-obtained copy of records from the Social Security Administration (SSA) in conjunction with a primary diagnosis of a right shoulder disability.  While the SSA records include a few VA mental health treatment records, a review of these records shows that they are, in essence, cumulative of records previously considered.  Subsequent to the May 2012 Board decision the Veteran also submitted a request to the RO to reopen the claim; however, as the Veteran requested the May 2012 decision be vacated his request to reopen is considered to be moot.  Therefore, no further action is required prior to appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2.  A psychiatric disorder, either dysthymic disorder or depression, clearly and unmistakably existed prior to military service and did not worsen during the Veteran's brief period of service.

3.  PTSD is not demonstrated to have developed as a result of a verified stressor during active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or aggravated by service and symptoms associated with a psychiatric disorder which preexisted service were not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103a, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO (to include letters in February 2004, September 2002, March 2006, May 2008, November 2008, and October 2009) in their totality, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006, May 2008, and November 2008 letters mentioned above.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, to include examinations addressing the etiology of his psychiatric condition, private post-service medical treatment records, SSA records, VA examination reports, and statements and testimony in support of the claim from the Veteran and his representative.  The present record includes conflicting evidence as to whether or not the Veteran received psychiatric care and medication prior to service; however, there is no indication that there is any additional, existing relevant evidence that may be obtained by either VA or the Veteran.

VA regulations provide that in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).  The Veteran's statements as to specific stressor events he reportedly experienced in service are unverified by the available evidence and his statements as to an inservice assault are found to be inconsistent with the physical examination findings upon his discharge from service.  His statements as to specific inservice abuse and assault are found to be not credible.  The Board finds that further attempts to obtain additional evidence would be futile.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran disputes information noted in an October 2009 VA examination report as to his having received psychiatric treatment and medication prior to service, the overall evidence of record clearly demonstrates a manifestation of psychiatric symptoms and counseling prior to service.  In fact, his March 2011 private examiner noted he admitting seeing someone "(profession unclear)" prior to service.  The provided medical opinions in this case are found to have been based, in pertinent part, upon a substantially complete record.  The specific medical specialty of his counselor and the requirement for any medication, or not, prior to service is not demonstrated to render inadequate the private and VA etiology opinions of record.  The Veteran's statements as to specific events before and during active service which are not supported by other evidence of record are found to be either not verifiable or not credible.  There is no reasonable possibility that further VA assistance could substantiate the claim.  The Board finds the available medical evidence is sufficient for adequate determinations of the matters pertinent to the present appeal.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

The issue on appeal was adequately explained to him at that time and the testimony provided demonstrates actual knowledge of the type of evidence necessary to substantiate the claim.  See 38 C.F.R. § 3.103(c) (2013).  As noted above, the Veteran was provided with a Board hearing in September 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While a January 1978 private psychiatric evaluation report provided a diagnosis of  schizophrenia, a psychosis, prior to the filing of the Veteran's service connection claim in October 2003, the Veteran has not been diagnosed with a psychoses at any time during the pendency of the appeal.  Accordingly, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  If there is clear and unmistakable evidence to show that a veteran's disability was both preexisting and not aggravated by service (a two-prong test), then that veteran is not entitled to service-connected benefits.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed Cir. 2004).

The Court has held that the phrase "clear and unmistakable evidence" means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  It was noted, in essence, that the non-adversarial nature of VA compensation laws made VA's presumption rebuttal burden distinguishable from other evidentiary presumption law theories, but that VA was not precluded from assessing the probative value of the other contrary evidence of record in meeting this burden.  The Court found that "[t]he Board is free to reject this evidence if it lacks competency or credibility.  Furthermore, the Board may find that the evidence is of such low probative value that it does not affect the "unmistakability" of the evidence showing preservice inception of the seizure disorder.  In short, the Board is not precluded from finding that the condition existed prior to service simply because there is some evidence to the contrary if their findings of fact indicate that the contrary evidence is of no weight or otherwise non-probative.  However, the Board must provide reasons and bases for such a finding."  Id. at 261-262.  

Alternatively, a preexisting injury or disease (i.e., one noted at service enlistment) will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

In addition, 38 C.F.R. § 3.303(c) indicates that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  Moreover, psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.

Under 38 C.F.R. § 3.303(b) (2013), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 (1997); 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Generally, corroboration of an in-service stressor (not related to a claim based upon fear of hostile military or terrorist activity or based upon personal assault) cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398, 399 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), previously codified at 38 C.F.R. § 3.304(f)(4) (2013).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304(f)(5) (2013).  See 75 Fed Reg 39843-01 (Jul. 13, 2010).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  See 38 C.F.R. § 3.304(f)(5) (2013).  The regulation also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that under 38 C.F.R. § 3.304(f)(5) medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In this case, the Veteran contends that he has PTSD as a result of physical and verbal assaults he experienced by his training officers during active service.  In statements and testimony in support of his claim he identified various inservice stressors as the cause of his PTSD.  First, he claimed that his company commander during basic training hit him on the back of the head, used racial slurs, yelled at him, disciplined him by not allowing him to eat meals, and kicked him out of the company sending him to a "more racist company."  Second, he described an incident in which his company commander grabbed him by the collar, used racial slurs, threatened to send him to jail, and then slammed him against the wall.  Third, he reported experiencing racial discrimination and harassment throughout basic training including having his company commander telling him not to screw up and, after the Veteran threatened several white recruits who were harassing him, being kicked out of service.  

Service personnel records include a March 1971 aptitude board report noting the Veteran was transferred to the Recruit Evaluation Unit in March 1971 during his sixth week of training.  He was initially referred for psychiatric evaluation by his battalion commander and spent four days in Remedial Training.  The report also observed that the Veteran's company commander had submitted a Full Progress Report describing him as reclusive, unreliable, disobedient, unable to learn well enough to be a good Navy man, and needing constant supervision.  A psychological evaluation found he was an intellectually limited recruit.  The recommendation of the aptitude board was that the Veteran be discharged as unsuitable for further training and a cover sheet endorsing the conclusion noted his condition existed prior to service and was not aggravated by service.

Subsequent service department correspondence shows the Veteran attempted to reenlist.  Attached to a congressman's inquiry concerning this matter is a February 1975 memorandum noting that the Veteran wished to reenlist, but a March 1975 letter sent in reply specified that he had been discharged as not eligible for reenlistment based on character and behavior disorders.  In a May 1973 letter the Veteran asked for another opportunity to enlist and expressed his wish that he had taken more interest and made more effort during basic training.

A December 2002 VA medical center (VAMC) psychiatric evaluation report, however, noted that the Veteran reported he had no inservice trauma.  A January 2003 VA psychiatric biopsychosocial assessment report also noted that the Veteran denied a history of abuse or trauma and that he explained he was discharged due to problems adjusting to the service.  The record includes various psychiatric disorder diagnoses without opinion as to etiology.  A January 1978 private psychiatric evaluation report provided diagnoses of schizophrenia and borderline mental retardation.  An April 1992 report noted a diagnosis of late onset dysthymia.  A September 2004 VA treatment report noted the Veteran reported two episodes of significant head trauma, one in service when he was beaten up and one in his work as a longshoreman 25 years earlier, with diagnoses of major depressive disorder and anxiety. 

In support of his claim, the Veteran also submitted three "buddy statements."  First, in a June 2005 statement D.T. stated that the Veteran told him that his company commander struck him in the head during boot camp.  Second, in an October 2005 statement C.W. recalled that the Veteran told him in 1971 that he had experienced physical and verbal racial abuse during boot camp from his company commander.  Finally, in an undated statement F.B. reported that he had served with the Veteran and that he did not remember witnessing any physical attacks upon the Veteran, but that he did remember much racial prejudice, including verbal abuse.

The medical evidence of record includes diagnoses of PTSD.  An October 2005 Vet Center letter noted a diagnosis of PTSD based on the Veteran's treatment while in the service, the traumatic nature of his reported abuse, and supporting "buddy statements."  The therapist explained that there was evidence of depression, withdrawal, and anxiety related to chronic PTSD and the residuals of having been mistreated in Naval Basic Training.  In an August 2007 statement a VA examiner noted that the Veteran had been her patient at a VA facility since November 2005.  He had a diagnosis of PTSD and was taking medication for this disorder.  He also attended individual psychotherapy sessions to discuss his anxiety, his difficulty with prior military authority figures, flashbacks, and nightmares concerning his memories of his time in basic military training.  In a May 2008 statement the Veteran's mental health center treatment provider, L.M., M.D., a psychiatry resident, noted that the Veteran's psychiatric disorder/PTSD was at least as likely as not related to his military service.  She commented that his PTSD caused occasional flashbacks involving his company commander calling him derogatory names and hitting him once.

In order to resolve the nature and etiology of any current psychiatric disability, the Veteran was afforded a VA psychiatric examination in October 2009.  The examiner, a VA staff psychiatrist, was requested to review the claims file.  The examiner stated that he interviewed the Veteran and also performed a review of the claims file. 

Following the interview and review of the file, the examiner concluded that he saw no evidence to support a PTSD diagnosis.  He did diagnose low average IQ and dysthymic disorder.  As he did not provide an opinion regarding whether dysthymic disorder was related to service, an additional report was subsequently requested.  

In a December 2010 addendum report, the examiner provided an assessment that dysthymic disorder was not diagnosed during service.  He also noted that the Veteran's initial psychiatric diagnosis related to this condition was rendered in 1980.  At the time of his 2009 examination, the diagnosis was dysthymic disorder, and the examiner stated that this was based on the Veteran's report of symptoms and initial treatment received while he was still in high school.  On review of the evidence available, the examiner opined that it was clear and unmistakable that the Veteran's psychiatric illness existed well before his enlistment into the military, and that he had lied when he completed his December 7, 1970, "Fraudulent Enlistment Warning" form.  The examiner also stated that the Veteran lied to the Board in September 2007 when providing testimony in that the evidence shows that he was seeing a doctor every week and taking medication.  In high school, he had been placed in special education classes and was suspended on numerous occasions for fighting.  The examiner stated that this evidence showed the Veteran had a prior existing psychiatric illness that was marked by poor learning skills, poor social skills, and depressed feelings about his inadequacies.  

In responding to the Board's question concerning whether a preexisting psychiatric illness was aggravated by the Veteran's military service, the VA examiner cited that there was no aggravation due to service as the evidence did not present findings for worsening of symptoms and psychiatric admission was not required.  It was also noted that there was no aggravation of symptoms because his record showed that he was functioning as well as he ever had even without the use of continued medication.  

The examiner added that post service, the Veteran was found to have an ongoing pattern for poor occupational adaptation, alcohol abuse, and recurring depressed mood.  Other evidence included psychological testing performed in July 1993 which showed mild mental retardation that was subsequently confirmed by testing in 2004.  These tests were found to show no evidence of a fall in the Veteran's cognitive abilities from a higher level.  It was also noted by the examiner that testing in February 2004 showed intensity of symptoms for likely exaggeration as there was evidence that he was suspicious and felt mistreated or rejected when that was not the case and was likely to have a different perception of interpersonal relations than others.  The examiner stated that this was likely related to the symptoms the Veteran experienced and was treated for during high school.  In conclusion, the VA examiner found that the Veteran had a preexisting psychiatric disorder that had associated lifelong cognitive impairment and that his psychiatric illness was not related to his military service.  

A private clinical psychologist, P.L.T., Ph.D., in a March 2011 report, noted that she had been asked by the Veteran to assess his psychological situation and provide him an opinion regarding the result of her assessment.  She noted that he made a claim for service connection for PTSD.  She also noted that she reviewed some medical evidence in the claims file, to include records dated in the 1990s and more recent VA examination reports in 2009 and 2010.  

The private clinical psychologist's final conclusions were that the Veteran was under the care of a psychiatrist (but also noted in the report that the profession of the counselor seen prior to service was unclear) and on medication during high school.  She opined that it was unclear as to whether he had full blown dysthymic disorder prior to service.  She felt it was reasonable to assume that there was at least some depression related to low intellectual functioning and special education classes prior to service.  She stated in her conclusions that it was more likely than not that the Veteran's dysthymic disorder was related to or aggravated by his military service.  In the body of her report, however, she indicated her conclusion as to this matter was based upon the qualifying information that "[i]f, during Boot Camp, [the Veteran] was subjected to the abuse he alleges, it is unreasonable to expect that such abuse would not have exacerbated or aggravated his preexisting condition."  It was noted the fact that he had been in special education classes in high school and later dropped out of vocational education classes would already have impacted his sense of self-esteem and sense of self-worth.  

Also submitted in support of the Veteran's claim was a November 2011 statement by the Veteran's mother attesting that the Veteran never saw a psychiatrist or took medications before he enlisted in service.  A principal from his high school submitted a statement in 2011 noting that the Veteran's high school had no psychiatric personnel and that such records were not maintained by the school.  

In a March 2012 letter, the private clinical psychologist, P.L.T., Ph.D., provided an additional statement regarding the Veteran's psychiatric condition.  She verified that she had reviewed the Veteran's STRs.  She noted that the Veteran was a fragile individual when he enlisted and that his inability to meet the standards of training, the punitive treatment he received, the harassment he received from officers and peers, and his discharge as "unsuitable" exacerbated his fragile state.  The symptoms that he exhibited "increasingly" during his training and after his training (e.g., anger, depression, suspicion, nightmares, further loss of self-esteem, and self-confidence, and the inability to make sense of what had happened to him) were "similar to the PTSD that many people in military service experience after combat duty."  

In conclusion, this private psychologist stated that the Veteran's low average IQ and dysthymic disorder clearly and unmistakably preexisted service; that there was "definitely" no clear and unmistakable evidence that dysthymic disorder was not aggravated by service; that it was more likely than not that dysthymic disorder was related to his active service, and that it was more likely than not that subsequent symptoms were related to active service.  

Based upon the evidence of record, the Board finds that a psychiatric disorder, either dysthymic disorder or depression, clearly and unmistakably existed prior to military service and did not worsen during the Veteran's brief period of service.  There is no evidence of a psychoses having been manifest within one year of the Veteran's discharge from service and the Veteran's period of active service was less than 90 days.  The Board further finds that PTSD is not demonstrated to have developed as a result of a verified stressor during active service and that the persuasive evidence of record demonstrates the criteria for a diagnosis of PTSD related to service have not been met at any time over the course of this appeal.  The issues in this case involving the etiology of the Veteran's current psychiatric disabilities are also found to be complex matters about which lay persons are not considered competent to provide opinions.  The Board also finds that the Veteran's statements as to specific stressor events he reportedly experienced in service are not credible and that the overall competent evidence clearly and unmistakably demonstrates he had a psychiatric disorder prior to service which did not worsen in service as a result of a verified event, injury, or disease.  

The overall evidence in this case does not establish that the Veteran's company commander during basic training hit him on the back of the head, used racial slurs, yelled at him, disciplined him by not allowing him to eat meals, or kicked him out of the company sending him to a "more racist company," that his company commander grabbed him by the collar, used racial slurs, threatened to send him to jail, and then slammed him against the wall, nor that he experienced racial discrimination and harassment throughout basic training.  Although the Veteran provided statements in June 2005 and October 2005 from D.T. and C.W. who reported that the Veteran told them that his company commander struck him in the head during boot camp and that he had experienced physical and verbal racial abuse during boot camp from his company commander, there is no indication they had any actual knowledge of the events described as involving the Veteran.  A statement from F.B. also reported that he had served with the Veteran, but that he did not remember witnessing any physical attacks upon the Veteran and did not report any actual verbal attacks involving the Veteran.  

While there may have been incidents of racial prejudice, including verbal abuse, during the Veteran's period of active service, there is no probative evidence supporting or otherwise indicating that the Veteran was actually involved.  Nor is there any evidence of behavior changes following the claimed assault.  The Veteran's statements as to physical abuse are inconsistent with the medical evidence of record documenting his physical condition during active service.  The Board finds there is no credible evidence demonstrating that during active service the Veteran actually received punitive treatment or that he was harassed by his officers and peers.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  There is no competent lay evidence in this case demonstrating that a present psychiatric disorder is related to a verified event, injury, or disease in service.  

Although the Veteran's December 1970 enlistment examination report indicated that his psychiatric system was normal, and he specifically denied a history of psychological problems, the Veteran shortly thereafter, as noted in his STRs, was referred for psychiatric evaluation and discharged as unsuitable for further training.  His period of active duty lasted approximately two and a half months.  Later, it was determined and admitted by the Veteran upon examination in October 2009, that he had been treated during high school for psychiatric symptoms.  It was indicated at that time that this treatment included medication.  The examiner, who reviewed the records and interviewed the Veteran, stated that it was clear and unmistakable that the Veteran had a dysthymic disorder that preexisted service and was not aggravated therein.  For rationale, he pointed out that the Veteran had a lifelong cognitive impairment marked by poor learning skills, poor social skills, and depressed feelings about his inadequacies.  

On the question of whether the preexisting symptoms associated with dysthymic disorder were aggravated by service, a pre-existing disease will be considered to have been aggravated where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(a).  As to the diagnosed dysthymic disorder, connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  

In this case, the Board finds the overall evidence is persuasive that the evidence does not demonstrate any worsening of either the Veteran's dysthymic disorder or any preexisting symptoms of depression during his brief period of service.  Rather, the persuasive evidence demonstrates that the records show the Veteran had a pre-service history of psychiatric problems which he failed to disclose upon service entrance examination.  A VA examiner has found that these pre-service symptoms, which showed themselves again shortly after service entrance, reflect that he had a dysthymic disorder prior to service that was not aggravated therein.  The examiner found that the Veteran had lifelong psychiatric symptoms of a similar nature, to include cognitive deficits and difficulty with learning and social skills.  His contemporary medical finding of a lack of aggravation, while not binding, is entitled to substantial probative weight as his opinion included review of the entire claims file, to include the Veteran's most recent assertions, not previously acknowledged, that he had a preservice history of psychiatric symptoms.  Moreover, the examiner noted that post-service testing did not reflect increased severity in the Veteran's psychiatric condition.  Instead, testing only showed that his symptoms continued.  The Board finds these opinions and rationale are persuasive.

In further discussion, it was noted that the Veteran has reported a pre-service medical history that includes seeing a counselor every week and the taking of medication.  While the private clinical psychologist's 2011 and 2012 statements (that the Veteran's dysthymic disorder preexisted service and was aggravated therein), have been considered, the Board finds that this aggravation opinion is shown to have been based upon qualifying information concerning allegations of abuse and assault that are not credible.  To this extent, the opinion is considered to be based upon an inaccurate history report and to be of no probative value as to this matter.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed among multiple medical opinions in a case and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

In this case, the Board has accorded greater evidentiary weight to the 2009 and 2010 VA specialist's opinions who reviewed the record, to include the entire claims file, and concluded that the Veteran's psychiatric complaints and symptoms prior to service reflected that dysthymic disorder was present at time of service entrance and was not aggravated therein.  Moreover, these opinions are shown to have been based upon a substantially complete pre-service history as now related by the Veteran which included pre-service psychiatric problems and lifelong psychiatric symptoms which are consistent with his school record and psychological test findings.  These lifelong symptoms include cognitive deficits and learning and social difficulties as shown by testing which indicated mild retardation.  The persuasive evidence clearly demonstrates these existed prior to service and clearly demonstrates they were not aggravated during active service.

The Board notes there are post-service medical opinions that indicate a psychiatric disability, either PTSD or otherwise, was aggravated by service and also that provide a diagnosis of PTSD based on the Veteran's description of being verbally and physically assaulted in service.  However, these opinions lack probative value because they are based on an inaccurate factual premise, i.e., the assault described by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In his written statements and hearing testimony, the Veteran gave a detailed description of verbal and physical assaults that occurred during service.  These incidents were summarized in detail above.  Significantly, however, there is no mention of any such physical findings in the personnel or medical reports prepared in connection with the Veteran's discharge due to unsuitability.  The Board finds the absence of any evidence of physical or psychiatric findings in service records to be evidence against the alleged events as stated by the Veteran.  In addition, the lay statements provided in support of his claim include no reports of those persons having actually witnessed the specific abuse or assault alleged to have occurred in service.  

The absence of any mention of physical injuries in service or any physical findings noted upon discharge examination is found to be probative evidence that the Veteran's account of an inservice assault is not credible.  Moreover, his recent admission that he was seen prior to service for psychiatric symptoms without additional report of inservice assaults (see the most recent VA and private examinations in 2009 and 2011) are considered to be more probative than the previous statements describing the inservice verbal and physical assaults.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the medical opinions in support of the Veteran's service connection claim, whether on a direct incurrence or aggravation basis, all of which were based solely upon the Veteran's report of an inservice stressor, are of no probative value.  Reonal, 5 Vet. App. at 461.  The Veteran's statements indicating that he has PTSD based on an inservice assault are neither competent nor credible.  In this regard, the Board notes that the Veteran's denial on entry into service of psychiatric problems was clearly inaccurate, as demonstrated by subsequent evidence including his own statements.  This also supports the Board's conclusion that the Veteran is not a credible historian.  Moreover, PTSD was not found upon VA examination in 2009.  Similarly, the 2011 and 2012 private examination reports did not include a diagnosis of PTSD.  

As determined by the Board, the persuasive evidence of record is the 2009 and 2010 VA examiner's opinions which, collectively, reflect that clearly and unmistakably the Veteran had dysthymic disorder prior to service that clearly and unmistakably was not aggravated during active service.  Moreover, the evidence is convincing that any diagnosis of PTSD included in the file was based on an inaccurate factual premise as reported by the Veteran.  Thus, those diagnoses are found to have no probative value.  Therefore, the claim for entitlement to service connection must be denied.

As the preponderance of the evidence is thus against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  


____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


